Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 6, 2019

                                    No. 04-19-00697-CV

             IN THE INTEREST OF V.R.S., J.S.T, AND R.L.T., CHILDREN

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA01769
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
         Appellant Mom’s brief was due to be filed with this court on December 4, 2019. See
TEX. R. APP. P. 38.6(a). On the due date, Mom filed a motion for a ten-day extension of time to
file her brief.
       Appellant Mom’s motion is GRANTED. Her brief is due on December 16, 2019.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court